Citation Nr: 0916271	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1981 to August 1981.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Waco Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2007, the Board continued 
to deny service connection for a bilateral foot disorder and 
a rating in excess of 30 percent for a right knee disorder.  
At the same time, the Board remanded the only remaining issue 
on appeal, as stated on the previous page, for further 
development.  


FINDINGS OF FACT

1.  A left knee disorder was not manifested in service; is 
not shown to be related to service; and is not shown to have 
been caused or aggravated by the Veteran's service-connected 
right knee disorder.

2.  The Veteran failed to report for an October 2008 VA 
examination scheduled in conjunction with his claim for 
secondary service connection for a left knee disorder; good 
cause for his failure to appear is not shown.


CONCLUSION OF LAW

Service connection for a left knee disorder, to include as 
secondary to a right knee disorder, is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.655 (2008) and 
§ 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b) (1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  In July 2004 and 
April 2005 letters (prior to the initial rating decision on 
appeal), the RO explained to the Veteran what the evidence 
needed to show to substantiate the claim on a direct and 
secondary basis.  The letters also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that such records 
were received by VA.  A February 2008 letter from Appeals 
Management Center (AMC) explained what the evidence needed to 
show to substantiate the claim on both a direct and secondary 
basis and advised the Veteran of the consequences of the 
failure to report for a scheduled VA examination under 
38 C.F.R. § 3.655.

May 2006, February 2008, and August 2008 letters provided 
notice regarding disability ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, as the Board concludes below that there 
is a preponderance of the evidence against the claim, any 
questions as to the rating or effective date to be assigned 
is moot.

The Veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  He had ample opportunity to respond 
to the notice letters, the statement of the case, and the 
supplemental statements of the case (SSOC) and to supplement 
the record after notice was given.  The claim was thereafter 
readjudicated by November 2008 SSOC.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STR's), along with VA treatment 
records.  In December 2007, the Board remanded the claim to 
obtain any additional pertinent outstanding medical records.  
February 2008 correspondence asked the Veteran to identify 
all sources of treatment he received for his left knee 
disorder, to include any treatment prior to 1991 and after 
2005.  He has not identified any additional evidence 
pertinent to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by VA.  
Additionally, the December 2007 Board remand indicated that 
the Veteran should be scheduled for a VA orthopedic 
examination to determine whether the Veteran's left knee 
disorder was aggravated by his service-connected right knee 
disorder.  The record reflects that a request was made to a 
VA medical facility, in August 2008, for the Veteran to be 
scheduled for an orthopedic examination.  A letter to the 
Veteran, also dated in August 2008, informed him that the 
nearest VA facility was contacted to schedule him for an 
examination.  This letter advised him to contact the medical 
facility as soon as he received the appointment notice if he 
could not keep the appointment.  In February 2008 
correspondence, the Veteran was also advised that if he 
failed to report to an examination or re-examination, without 
good cause, the claim shall be rated based on the evidence of 
record.  The record reflects that the VA examination was 
scheduled for October 1, 2008.  A VA letter dated October 16, 
2008 indicated that the Veteran failed to report for his 
examination, and notified him that the claim was being 
returned to the Board. 

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1 (q) (2008).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that the notice letter 
regarding the VA orthopedic examination was returned as 
"unclaimed" or returned as undeliverable and the Veteran has 
not denied receiving it.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  The Veteran failed to report for 
the examination and the record does not reflect that he 
requested it to be rescheduled.  The Court has held that the 
duty to assist is not a one-way street.  If a Veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on 
the foregoing, the Board finds that the AOJ substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).  Here, VA's assistance obligations 
are met.  The Veteran is not prejudiced by the Board's 
proceeding with appellate review.

II. Factual Background

STR's included a consultation sheet dated April 13, 1981 that 
appeared to indicate that the Veteran injured his left knee 
on April 10, 1981, however, all other records, including the 
April 10, 1981 emergency room record showed that it was, in 
fact, the right knee that was injured.  All other treatment 
records were negative for any indication complaints, 
treatment, or a diagnosis of a left knee disorder.  

July 1989 to July 1991 treatment records from Shreveport VA 
Medical Center (VAMC) included a July 1991 record that showed 
that the Veteran's weight was slightly more on the normal 
left leg than on the right.  The left knee showed multiple 
scars from two arthroscopies.  The diagnosis included 
postoperative status arthroscopy times two with debridement 
and partial resection of medial meniscus.  He had residuals 
of pain and stiffness that prevented him from work.  

Treatment records from Hines and Dallas VAMC's and Central 
Texas VA Health Care System dated from 2001 to 2005 included 
a June 2002 record that noted complaints of pain and swelling 
in the left knee.  There was no history of an injury.  A 
February 2003 record noted that the Veteran walked with an 
antalgic gait to the right.  A July 2003 record noted that 
the Veteran walked with a limp.  

The Veteran failed to report for his October 2008 VA 
orthopedic examination.  

III.  Criteria & Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant. 

With regards to granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  Currently, there is no 
medical evidence of record indicating that the Veteran was 
treated for or diagnosed with a left knee disorder in 
service.  There also is no competent medical opinion that has 
related the Veteran's current left knee disorder to service.  
In addition, the Veteran has not reported that his left knee 
disorder began during service or that he has had a continuity 
of symptoms since service.

Therefore, as the claims folder contains no medical or lay 
evidence indicating that the Veteran's current left knee 
disorder began during active duty, his claim must be denied 
on a direct basis.  See Hickson, supra.

Here, the Veteran contends that his left knee disorder is 
secondary to his right knee disorder.  The Board has 
considered the Veteran's contention that he has a current 
left knee disorder as the result of his service- connected 
right knee disorder.  There are instances in which lay 
testimony can constitute probative evidence supporting a 
claim for service connection.  For example, a lay person may 
be competent to offer testimony on certain medical matters, 
such as describing symptoms observable to the naked eye, or 
even diagnosing simple conditions such as a dislocated 
shoulder, and their lay testimony can point to a continuity 
of symptomatology.  However, the Board finds that a lay 
person is not be competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking the 
Veteran's current left knee disorder to his service-right 
knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board notes that 
38 C.F.R. § 3.655 requires that where a Veteran fails to 
appear for an examination in conjunction with an original 
claim, the evidence would be rated based on the evidence of 
record.  Here, the medical evidence does not indicate that 
the Veteran's left knee disorder is secondary to his service-
connected right knee disorder.  As such, the Board concludes 
that service connection cannot be granted on a secondary 
basis.

Therefore, as the competent medical evidence of record does 
not indicate that the Veteran suffered a left knee injury or 
disease in service, that his current left knee disorder can 
be related to his active duty, or that his current left knee 
disorder is related in any way to his service-connected right 
knee disorder, service connection cannot be granted on either 
a direct or a secondary basis.

In summary, the Board concludes that there is a preponderance 
of the evidence against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disorder, including as 
secondary to service-connected right knee disorder, is 
denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


